Name: Commission Regulation (EEC) No 796/84 of 27 March 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: health;  animal product;  research and intellectual property;  trade policy
 Date Published: nan

 No L 86/20 29 . 3 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 796/84 of 27 March 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The following Article 6a is hereby inserted in Regula ­ tion (EEC) No 2226/78 : 'Article 6a 1 . Products which have not been classified in accordance with the Community classification scale laid down in Regulation (EEC) No 1208/81 shall be classified in accordance therewith by the intervention agency after they are taken over by it . 2 . The intervention agency shall ensure that the products taken over by it are identified by means of markings indicating the category, the conforma ­ tion class and the degree of fat cover. Marking shall be carried out by stamping with non-toxic indel ­ ible ink which cannot be altered, in accordance with a procedure agreed by the competent national authorities ; the letters and figures must be at least 2 cm high . The markings shall be applied exter ­ nally, on the upper part of each hindquarter and at the level of the shoulder of each forequarter. However, Member States may, until 30 June 1984, apply arrangements to identify category, conforma ­ tion and fat class of products bought into interven ­ tion by methods other than that set out in the previous paragraph . For the purposes of applying the first subpara ­ graph, the letter A shall designate the category of carcases of uncastrated young male animals of less than two years of age defined in the first indent of Article 3 ( 1 ) of Regulation (EEC) No 1208/81 , and the letter C shall designate the category of carcases of castrated male animals defined in the third indent of the same paragraph .' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Article 4 of Council Regulation (EEC) No 1208/81 of 28 April 1981 establishing the Community scale for the classification of carcases of adult bovine animals (2) lays down that carcases and half-carcases must be classified as soon as possible after slaughter, that such classification must be carried out in the slaughterhouse itself and that the classified products must be identified by marking ; Whereas a better knowledge of the products in inter ­ vention stocks is needed ; whereas, to this effect, Commission Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 3042/83 (4), should contain a provision requiring the intervention agencies to ensure the classification of the products taken over and to identify them by means of marking ; Whereas Member States should be authorized, until 30 June 1984, to apply a method of identification other than marking, on condition that category, conforma ­ tion and fat class are identified ; Whereas the letters A or C which should be used for marking the appropriate category should correspond to the definitions laid down in the first and third indents respectively of Article 3 ( 1 ) of Regulation (EEC) No 1208 / 81 , the letter A referring to carcases of uncas ­ trated young male animals of less than two years of age and the letter C referring to carcases of castrated male animals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the third day followings its publication in the Official Journal of the European Communities. It shall apply from 1 April 1984. (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 123 , 7 . 5 . 1981 , p. 3 . ( 3) OJ No L 261 , 26 . 9 . 1978 , p . 5 . O OJ No L 297, 29 . 10 . 1983 , p . 16 . 29 . 3 . 84 Official Journal of the European Communities No L 86/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1984. For the Commission Poul DALSAGER Member of the Commission